DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In view of the Applicant’s new Drawing and corresponding arguments, the objection to the Drawings, the objection to claim 7, and the claim rejection under 112(b) for claim 3 have been withdrawn. 

Response to Arguments
Applicant argues that Busche does not disclose “the entire coolant flow channel from the inlet hole to the outlet hole is formed on a single plane, and the 
The Examiner provides an annotated version of Fig. 11 from Busche that illustrates that the entire coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (XY Plane, annotated version of Fig. 11, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (XY Plane).

    PNG
    media_image1.png
    293
    526
    media_image1.png
    Greyscale

Assuming that the Applicant intends for the recited “single plane” to define the volume of the coolant flow channel, Busche continues to read on the aforementioned limitation.
Busche’s coolant flow channel is defined by the top of the bottom plate 516 and the bottom of the top plate 512.  As the claims currently read, there is no requirement that excludes extraneous structures within the coolant flow channel.  Therefore, the Examiner deems that this interpretation to be reasonable and reads on the aforementioned limitation.


    PNG
    media_image2.png
    209
    504
    media_image2.png
    Greyscale


Claim Interpretation
Applicant is put on notice of the Examiner’s claim interpretation of certain claim elements.  Specifically, the limitation that recites “wherein the entire coolant flow channel from the inlet hole to the outlet hole is formed on a single plane”, as recited in claim 1, is interpreted to read on the subject matter contained in Fig. 2 of the instant application.  Fig. 2 clearly shows that the flow channel and the protrusion component have a height component that would extend beyond a single plane.  Therefore, the aforementioned limitation is interpreted to not include the entire volume of the coolant flow channel is formed on a single plane.  Rather, the 
Furthermore, the limitation that recites “singular point of a temperature distribution”, as in claim 2, reads on “the position at which the flow of the coolant changes”, as stated in paragraph [0042] of the published specification. Examiner points out that this is the position of flow change, as opposed to a specific structure that causes the flow change.
Additionally, the Examiner interprets the limitation that recites “a central portion of the coolant flow channel is ... at which a direction of a flow of the coolant changes”, as in claim 4, reads on “the coolant flows inward in the spiral flow channel 24a in a clockwise direction.  The coolant changes the flow direction at the central portion, and the coolant flows outward in the spiral flow channel 24a in the counterclockwise direction to exit from the outlet hole 24c”, as stated in paragraph [0041] of the published specification.
Further, the Examiner interprets the limitation that recites “through hole”, as in claim 5, reads on “[t]he through holes are holes for passing through the gas supply pipe 17 for supplying the heat conductive gas or holes for passing through the lift pins 103”, as stated in paragraph [0045] of the published specification.
Moreover, the Examiner interprets the limitation that recites “in response to the electric power supplied to the heater”, as in claim 10, reads on any response to i.e., current, voltage, resistance, heat, etc.).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 9-10 recite substantially similar limitations and are rejected for substantially similar reasons as claim 1.
Claims 2-8 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20150187625 (hereinafter Busche).
Regarding claim 1, Busche discloses an assembly (chuck assembly 142, paragraph [0036] and Fig. 1, reproduced below, Busche).

    PNG
    media_image3.png
    564
    401
    media_image3.png
    Greyscale

Additionally, Busche discloses a base (a middle plate 514, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is formed (“[t]he supply ports provide the coolant to one or more supply plenums 532 Busche); and a protrusion component (valve 536, Figs. 9-11, Busche) that is disposed in the flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the protrusion component is liftable or rotatable (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-11, Busche).

    PNG
    media_image2.png
    209
    504
    media_image2.png
    Greyscale

Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the entire coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche), and the protrusion component Busche) is formed on the single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche).

    PNG
    media_image1.png
    293
    526
    media_image1.png
    Greyscale


Regarding a separate interpretation of claim 1, Busche discloses an assembly (chuck assembly 142, paragraph [0036] and Fig. 1, Busche).
Additionally, Busche discloses a base (a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche) is formed; and a protrusion component (valve 536, Figs. 9-11, Busche) that is disposed in the flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche), wherein the protrusion component is liftable or rotatable (“[t]he valve plug or valve body [536] is threaded Busche).

    PNG
    media_image2.png
    209
    504
    media_image2.png
    Greyscale

Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche), and wherein the entire coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (plane defined by the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (plane defined by the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche).

Busche discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Busche discloses wherein the protrusion component (valve 536, Figs. 9-11, Busche) is disposed at a singular point of a temperature distribution (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, paragraph [0061], Busche) in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche).
Regarding claim 6, Busche discloses all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Busche discloses wherein the protrusion component (valve 536, Figs. 9-11, Busche) is a screw (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-10, Busche).
Regarding claim 9, Busche discloses a substrate processing apparatus (plasma etch system 100, Fig. 1, reproduced below, Busche) comprising: a mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) disposed in a processing container (grounded chamber 105, paragraph [0037] and Fig. 1, Busche), wherein an object to be processed (workpiece 110, paragraph [0037] and Fig. 1, Busche) is placed on the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche); an upper electrode (plasma generating Busche) disposed to face the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche).

    PNG
    media_image3.png
    564
    401
    media_image3.png
    Greyscale

Further, Busche discloses an assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with a coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a base (a middle plate 514, paragraph [0057] and Figs. 9-11, Busche) in which the Busche) is formed and a protruding component (valve 536, Figs. 9-11, Busche) disposed in the coolant flow channel, the protruding component being liftable or rotatable (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-10, Busche), and wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is disposed in at least one of the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) and the upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche).

    PNG
    media_image4.png
    303
    435
    media_image4.png
    Greyscale

Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the entire coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche).

    PNG
    media_image1.png
    293
    526
    media_image1.png
    Greyscale

Regarding a separate interpretation of claim 9, Busche discloses a substrate processing apparatus (plasma etch system 100, Fig. 1, Busche) comprising: a mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) disposed in a processing container (grounded chamber 105, paragraph [0037] and Fig. 1, Busche), wherein an object to be processed (workpiece 110, paragraph Busche) is placed on the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche); an upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche) disposed to face the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche).
Further, Busche discloses an assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with a coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche) includes a base (a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche) is formed and a protruding component (valve 536, Figs. 9-11, Busche) disposed in the coolant flow channel, the protruding component being liftable or rotatable (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-10, Busche), and wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche) is disposed in at least Busche) and the upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche).

    PNG
    media_image4.png
    303
    435
    media_image4.png
    Greyscale

Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche), and wherein the entire coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (plane defined by the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (plane defined by the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche).

Regarding claim 10, Busche discloses a method of controlling (Fig. 19, reproduced below, Busche) an assembly (chuck assembly 142, Fig. 1, Busche) provided with a coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche).

    PNG
    media_image5.png
    423
    297
    media_image5.png
    Greyscale

Busche discloses wherein the assembly (chuck assembly 142, Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a base (a middle plate 514, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel is formed, a protrusion component (valve 536, Figs. 9-11, Busche) Busche), and a heater (“the chuck assembly 142 may include different heater zones, such as a center zone 141 and edge zones 199, each zone 141, 199 may be independently controllable to the same or to different temperature set points”, paragraph [0038] and Fig. 1, Busche).

    PNG
    media_image2.png
    209
    504
    media_image2.png
    Greyscale

Further, Busche discloses wherein the method includes supplying the coolant at a predetermined temperature (“[t]he controller 170 may include a temperature controller 175 to execute temperature control algorithms (e.g., temperature feedback control) and may be either software or hardware or a combination of both software and hardware”, paragraph [0039] and Fig. 1, Busche) to the coolant flow channel (the temperature controller 175 is coupled to first, second, and third heat exchanger (HTX) 177-179, paragraph [0040] and Fig. 1, Busche), supplying predetermined electric power to the heater (“[h]eat is provided by the heater power (Q heater) 223”, paragraphs [0044]-[0045] and Fig. 3, Busche), and controlling vertical movement or rotation of the protrusion component (valve 536, Figs. 9-11, Busche) in response to the electric power Busche).  Further, Busche discloses “[i]n addition the ESC may be calibrated to a deliberately non-uniform temperature profile. This may be used to compensate for chamber level asymmetries” (paragraph [0091] and Fig. 19, Busche).
Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the entire coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche).

    PNG
    media_image1.png
    293
    526
    media_image1.png
    Greyscale


Regarding a separate interpretation of claim 10, Busche discloses a method of controlling (Fig. 19, Busche) an assembly (chuck assembly 142, Fig. 1, Busche) provided with a coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche).
Busche discloses wherein the assembly (chuck assembly 142, Fig. 1, Busche) provided with the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche) includes a base (a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel is formed, a protrusion component (valve 536, Figs. 9-11, Busche) disposed in the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche), and a heater (“the chuck assembly 142 may include different heater zones, such as a center zone Busche).

    PNG
    media_image2.png
    209
    504
    media_image2.png
    Greyscale

Further, Busche discloses wherein the method includes supplying the coolant at a predetermined temperature (“[t]he controller 170 may include a temperature controller 175 to execute temperature control algorithms (e.g., temperature feedback control) and may be either software or hardware or a combination of both software and hardware”, paragraph [0039] and Fig. 1, Busche) to the coolant flow channel (the temperature controller 175 is coupled to first, second, and third heat exchanger (HTX) 177-179, paragraph [0040] and Fig. 1, Busche), supplying predetermined electric power to the heater (“[h]eat is provided by the heater power (Q heater) 223”, paragraphs [0044]-[0045] and Fig. 3, Busche), and controlling vertical movement or rotation of the protrusion component (valve 536, Figs. 9-11, Busche) in response to the electric power supplied to the heater (“[t]he individual adjustment of each valve may be used to achieve extremely uniform wafer temperature during a fabrication process”, Busche).  Further, Busche discloses “[i]n addition the ESC may be calibrated to a deliberately non-uniform temperature profile. This may be used to compensate for chamber level asymmetries” (paragraph [0091] and Fig. 19, Busche).
Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche), and wherein the entire coolant flow channel (channel between the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (plane defined by the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (plane defined by the top of bottom plate 516 and the bottom of the top plate 512, Figs. 9-11, Busche).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150187625 (hereinafter Busche).
Regarding claim 1, Busche discloses an assembly (chuck assembly 142, paragraph [0036] and Fig. 1, reproduced below, Busche).

    PNG
    media_image3.png
    564
    401
    media_image3.png
    Greyscale

Additionally, Busche discloses a base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Busche) is formed (“[t]he supply ports provide the coolant to one or more supply plenums 532 between the bottom plate 516 and the middle plate 514”, paragraph [0064] and Figs. 9-11, reproduced below, Busche); and a protrusion component (valve 536, Figs. 9-11, Busche) that is disposed in the flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the protrusion component is liftable or rotatable (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-11, Busche).

    PNG
    media_image2.png
    209
    504
    media_image2.png
    Greyscale

Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the entire coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (XY Plane, annotated Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche).

    PNG
    media_image1.png
    293
    526
    media_image1.png
    Greyscale

In this obviousness rejection, the Examiner will take a slightly different interpretation of the recited base.  Specifically, the Examiner will interpret the coolant flow channel as being contained within a single, integral element (i.e., the base).
Further, Busche discloses “the three plates may be joined together with screws, welding, brazing, adhesives or some combination of these approaches and techniques” (paragraph [0072]).  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Busche to incorporate the teachings of Busche to have an integral base.  One skilled in the art would have been motivated to combine the references because doing so would make a more resilient structure.  
Regarding claim 2, Busche discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Busche discloses wherein the protrusion component (valve 536, Figs. 9-11, Busche) is disposed at a singular point of a temperature distribution (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, paragraph [0061], Busche) in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche).
Regarding claim 3, Busche discloses all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Busche the protrusion component (valve 536, Figs. 9-11, Busche), the inlet hole (coolant supply ports 562, Fig. 11, Busche), the outlet hole (return ports 564, Fig. 11, Busche), and the protrusion component is a singular points of a temperature distribution in the coolant flow (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, paragraph [0061], Busche).
Further, Busche discloses the inlet hole and the outlet hole are singular points of a temperature distribution in the coolant flow channel (“[c]oolant is pumped through the channels to absorb heat from the cooling plate and pumped to a heat exchanger to cool the fluid which is then recirculated back to the cooling plate”, emphasis added, paragraph [0043], Busche).  The Examiner takes the position that the pump would inherently change the flow of coolant, at least, at the inlet hole and the outlet hole (i.e., when the pump is ‘on’ the flow is different when the pump is ‘off’).
However, this embodiment of Busche does not explicitly disclose a first protrusion component and a second protrusion component, and wherein the first protrusion component is disposed in a vicinity of the inlet hole and the second protrusion component is disposed in a vicinity of the outlet hole.
Another embodiment of Busche teaches a first protrusion component (valve bodies 712, Fig. 14B, reproduced below, Busche) and a second protrusion component (valve bodies 712, Fig. 14B, presented below, Busche), and wherein the first protrusion component is disposed in a vicinity of the inlet hole (circle Busche) and the second protrusion component is disposed in a vicinity of the outlet hole (circle associated with return port 708, see annotated Fig. 14B, presented below, Busche).

    PNG
    media_image6.png
    216
    381
    media_image6.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Busche to incorporate the teachings of Busche to have a first protrusion component and a second protrusion component, and wherein the first protrusion component is disposed in a vicinity of the inlet hole and the second protrusion component is disposed in a vicinity of the outlet hole.  One skilled in the art would have been motivated to combine the references because doing so would provide for finer temperature control of the chuck.  
Busche discloses all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Busche discloses wherein a through hole (feedthrough holes 508, paragraph [0058] and Fig. 7, reproduced below, Busche) is formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the through hole is a singular point of a temperature distribution (“[t]he feedthrough may be provided by a sleeve 518”, paragraph [0059] and Fig. 7, Busche) in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is disposed in a vicinity of the singular point (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, emphasis added, paragraph [0061], Busche).

    PNG
    media_image7.png
    128
    372
    media_image7.png
    Greyscale

The Examiner takes the position that the sleeve would inherently change the flow of the coolant, as the coolant flows around the sleeve 518.
Regarding claim 6, Busche discloses all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Busche discloses wherein the protrusion component (valve 536, Figs. 9-11, Busche) is a Busche).
Regarding claim 7, Busche discloses all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Busche discloses wherein the assembly (chuck assembly 142, paragraph [0036] and Fig. 1, Bushce) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a mounting surface (“[t]he workpiece 110 is disposed on a top surface of a ... puck [ceramic puck 502] of the chuck assembly”, paragraph [0038] and Fig. 5, Busche) and an electrostatic chuck (electrostatic chuck [ESC] 500, Abstract and Fig. 7, Busche), wherein the mounting surface (top surface of the ceramic puck 502, Fig. 10, reproduced below, Busche) is disposed adjacent to the base (top plate 512, a middle plate514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche), and an object to be processed (workpiece 110, Fig. 1, Busche) is placed on the mounting surface (top surface of the ceramic puck 502, Fig. 10, Busche), and wherein the electrostatic chuck (electrostatic chuck [ESC] 500, Abstract and Fig. 7, Busche) electrostatically attracts (“an apparatus has a dielectric puck to electrostatically grip a silicon wafer”, Abstract, Busche) the object to be processed (workpiece 110, Fig. 1, Busche).


    PNG
    media_image8.png
    258
    361
    media_image8.png
    Greyscale


Regarding claim 8, Busche discloses all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above.  Additionally, Busche discloses wherein the assembly (chuck assembly 142, paragraph [0036] and Fig. 1, Bushce) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a plate shaped component (“[electrodes (not shown) are embedded within the puck [ceramic puck 502] to generate an electrostatic field with which to grip a workpiece, such as a silicon substrate” emphasis added, paragraph [0042], Busche) disposed adjacent to the base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche), wherein the plate shaped component functions as an electrode (“[a] clamp electrode 554 is embedded into the ceramic puck 502 to supply an electrostatic force to retain a silicon substrate against the ceramic” emphasis added, paragraph [0063], Busche).
Busche discloses a substrate processing apparatus (plasma etch system 100, Fig. 1, reproduced below, Busche) comprising: a mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) disposed in a processing container (grounded chamber 105, paragraph [0037] and Fig. 1, Busche), wherein an object to be processed (workpiece 110, paragraph [0037] and Fig. 1, Busche) is placed on the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche); an upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche) disposed to face the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche).

    PNG
    media_image3.png
    564
    401
    media_image3.png
    Greyscale

Busche discloses an assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with a coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is formed and a protruding component (valve 536, Figs. 9-11, Busche) disposed in the coolant flow channel, the protruding component being liftable or rotatable (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-10, Busche), and wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is disposed in at least one of the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) and the upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche).

    PNG
    media_image8.png
    258
    361
    media_image8.png
    Greyscale

Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the entire coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche).

    PNG
    media_image1.png
    293
    526
    media_image1.png
    Greyscale

In this obviousness rejection, the Examiner will take a slightly different interpretation of the recited base.  Specifically, the Examiner will interpret the coolant flow channel as being contained within a single, integral element (i.e., the base).
Further, Busche discloses “the three plates may be joined together with screws, welding, brazing, adhesives or some combination of these approaches and techniques” (paragraph [0072]).  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit.  The court affirmed the rejection holding, among other reasons, "that the use of a one piece 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Busche to incorporate the teachings of Busche to have an integral base.  One skilled in the art would have been motivated to combine the references because doing so would make a more resilient structure.  
Regarding claim 10, Busche discloses a method of controlling (Fig. 19, reproduced below, Busche) an assembly (chuck assembly 142, Fig. 1, Busche) provided with a coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche).

    PNG
    media_image5.png
    423
    297
    media_image5.png
    Greyscale

Busche discloses wherein the assembly (chuck assembly 142, Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel is formed, a protrusion component (valve 536, Figs. 9-11, Busche) disposed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and a heater (“the chuck assembly 142 may include different heater zones, such as a center zone 141 and edge zones 199, each zone 141, 199 may be independently controllable to the same or to different temperature set points”, paragraph [0038] and Fig. 1, Busche).

    PNG
    media_image2.png
    209
    504
    media_image2.png
    Greyscale

Further, Busche discloses wherein the method includes supplying the coolant at a predetermined temperature (“[t]he controller 170 may include a temperature controller 175 to execute temperature control algorithms (e.g., temperature feedback control) and may be either software or hardware or a combination of both software and hardware”, paragraph [0039] and Fig. 1, Busche) to the coolant flow channel (the temperature controller 175 is coupled to first, second, and third heat exchanger (HTX) 177-179, paragraph [0040] and Fig. 1, Busche), supplying predetermined electric power to the heater (“[h]eat is provided by the heater power (Q heater) 223”, paragraphs [0044]-[0045] and Fig. 3, Busche), and controlling vertical movement or rotation of the protrusion component (valve 536, Figs. 9-11, Busche) in response to the electric power supplied to the heater (“[t]he individual adjustment of each valve may be used to achieve extremely uniform wafer temperature during a fabrication process”, paragraph [0091] and Fig. 19, Busche).  Further, Busche discloses “[i]n addition the ESC may be calibrated to a deliberately non-uniform temperature profile. This may be used to compensate for chamber level asymmetries” (paragraph [0091] and Fig. 19, Busche).
Moreover, Busche also discloses wherein an inlet hole (coolant supply ports 562, Fig. 11, Busche) through which the coolant enters and an outlet hole (return ports 564, Fig. 11, Busche) from which the coolant exits are formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the entire coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) from the inlet hole (coolant supply ports 562, Fig. 11, Busche) to the outlet hole (return ports 564, Fig. 11, Busche) is formed on a single plane (XY Plane, annotated Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is formed on the single plane (XY Plane, annotated version of Fig. 11, reproduced below, Busche).

    PNG
    media_image1.png
    293
    526
    media_image1.png
    Greyscale

In this obviousness rejection, the Examiner will take a slightly different interpretation of the recited base.  Specifically, the Examiner will interpret the coolant flow channel as being contained within a single, integral element (i.e., the base).
Further, Busche discloses “the three plates may be joined together with screws, welding, brazing, adhesives or some combination of these approaches and techniques” (paragraph [0072]).  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Busche to incorporate the teachings of Busche to have an integral base.  One skilled in the art would have been motivated to combine the references because doing so would make a more resilient structure.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Busche in view of Korean Patent No. KR100532322B1 (hereinafter ‘322), translation is attached in the Non-Final Office Action.
Regarding claim 4, Busche discloses all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Busche discloses the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) and the protrusion component (valve 536, Figs. 9-11, Busche) is disposed at the singular point of a temperature distribution (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, paragraph [0061], Busche). 
Busche discloses “hexagonal areas 570 that define the coolant chambers 530 with respect to the top plate (not shown).... The return outlets are on the outer edge of the middle plate as shown but may be placed in a different location, depending on the particular implementation.” Paragraph [0065] and Fig. 12, reproduced below.  Moreover, Busche discloses “[w]hile hexagonal areas are shown, the invention is not so limited.... An alternating brick style configuration may be used or any of a variety of polygonal and curved coolant areas may be used, depending on the particular implementation.” Paragraph [0067] and Fig. 12.

    PNG
    media_image9.png
    192
    401
    media_image9.png
    Greyscale

However, Busche does not explicitly disclose a spiral shape, wherein a central portion of the coolant flow channel at which a direction of a flow of the coolant changes.
‘322 is directed toward a support plate for a wafer.  ‘322 teaches a spiral shape (“cooling pipe 105 is piped along the hollow 131 of the heat transfer plate 103, as shown in FIG. 4, spirally piped into the heat transfer plate 103”, page 3 and Fig. 4, reproduced below, ‘322), wherein a central portion of the coolant flow channel at which a direction of a flow of the coolant changes (see annotated Fig. 4 

    PNG
    media_image10.png
    481
    459
    media_image10.png
    Greyscale


The Examiner asserts that the configuration of the spiral shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  A review of the specification failed to provide any suggestions on the criticality of the spiral shape.  Rather, the specification implies that the spiral 
In addition, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to reverse the flow of coolant, as taught by ‘322, to have the coolant flows inward in a clockwise direction, and the coolant flows outward in the counterclockwise direction.  The Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions.  See also MPEP 2144.  The Examiner asserts that there are only two possible solutions: 1. Coolant flows in a clockwise direction and out in a counterclockwise direction; 2. Coolant flows in a counterclockwise direction and out in a clockwise direction.  Further, the Examiner takes the position that either solution produces the predictable result of “the wafer baking plate can be heated or cooled rapidly while maintaining a uniform temperature distribution” (page 5, ‘322).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Busche to incorporate the teachings of ‘322 to include a spiral shape, wherein a central portion of the coolant flow channel at which a direction of a flow of the coolant changes.  One skilled in the art would “stabilizing the temperature distribution. It 322, Abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761